Decision of
Mr. Acting Chief Justice Pérez Pimentel.
The General Supervisor of Elections ordered the preparation of voters’ cards provided by § 76, Title 16 of the Laws of Puerto Rico Annotated. Said cards were prepared with the insignia of the political parties which will participate in the coming general election.
On the meeting held on Friday, September 8, 1972, the Commonwealth Board of Elections decided to deliver the said cards to all political parties with only the votes of the representative of the New Progressive Party in the said Board and of the Acting General Supervisor of Elections in favor.
*1068The Puerto Rican Union Party took appeal from the said decision before the Chief Justice of the Supreme Court.
We ordered, in aid of jurisdiction, that the Acting General Supervisor of Elections refrain from delivering the above-mentioned voters’ cards to the political parties until the petition for appeal was decided.
The Commonwealth Board of Elections represented by the Solicitor General has filed a report consenting to have the Board’s agreement from which appeal was taken set aside and to remand the matter for the Board to take the corresponding action.
Since the aforementioned § 76 of Title 16 of L.P.R.A. expressly provides that: “Said cards shall all be of the same color and shall be prepared without party insignia,” the agreement of the Board appealed from in this petition is set aside and annulled and the matter is remanded for the Board to take the measures which are proper at law.
Notify the Commonwealth Board of Elections and its members individually.
(s) Pedro Pérez Pimentel Acting Chief Justice
I Attest:
(s) José L. Carrasquillo

Clerk